COURT OF APPEALS FOR THE
                                  FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER ON MOTION

Cause number:               01-12-01042-CR
Style:                      Gboweh Dickson George
                            v The State of Texas
Date motion filed*:         June 10, 2013
Type of motion:             Motion to view sealed transcripts
Party filing motion:        Appellant
Document to be filed:       N/A

Is appeal accelerated? No

Ordered that motion is:

              Granted
               If document is to be filed, document due:
                Absent extraordinary circumstances, the Court will not grant additional motions to
                 extend time
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________
         Appellant requests an order granting counsel either a copy of a sealed volume of the
         reporter’s record or permission to view the sealed transcript at the clerk’s office. We
         grant the motion insofar as it requests permission to view the sealed volume of the
         reporter’s record at the clerk’s office and order the Clerk of this Court to permit
         counsel to view volume 9 of the reporter’s record in the Clerk’s office.


Judge's signature: /s/ Terry Jennings


Panel consists of ____________________________________________

Date: June 24, 2013




November 7, 2008 Revision